DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 07/12/2022, pursuant to the PTAB Decision, is/are being considered by the examiner.
Claims 1-8, 10-13, 15-19 are pending:
Claims 19 is new
Claims 9, 14 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejection, applied by the PTAB, have been fully considered and are persuasive.  The 35 USC 112b rejection of record has been withdrawn. 

Applicant’s amendments, with respect to the 35 USC 103 art rejection by Fric (US 8,096,761) and Mascarell (US 2012/0237346) have been fully considered and are persuasive.  The 35 USC 103 art rejection of record has been withdrawn.
Claims 1/19 require a comparison of misalignment phi, i.e. the yaw of the wind turbine itself, relative to a threshold value and then requires corresponding adjustment actions to the blade pitch angle beta of the wind turbine blade that occur in the two contingent situations when misalignment phi is or is not greater than the threshold value. Applicant’s amendments to explicitly cover both contingent situations and then specifying the required method steps, is persuasive and overcomes the applied art of record of Fric in view of Mascarell.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Instant abstract
Implied phrases
Legal phraseology

The disclosure is objected to because of the following informalities:
The office recommends applicant confirm that their translation is full and correct. There are numerous phrasings that seem to indicate incomplete translation.
P9L21 “smoth” is a typo
Appropriate correction is required.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“wherein the signal indicative of wind speed is a filtered measurement of the blade tip speed ratio X obtained by means of applying a filter F1 to the blade tip speed ratio X.” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims are objected to because of the following informalities:  
Notes:
Claims are discussed in claim dependency order, as opposed to numeric order
Single square brackets are used to indicate variable symbols [angle symbol], while double square brackets are used to indicate terms to delete [[remove text]]
Claim 1
L20-21 amend “[[the]]a basis of the adapted value of the blade pitch angle [beta]” to improve clarity
Claim 2-8, 10-13, 15-18
Preamble, amend “The control method” to improve clarity by reciting the full formal antecedent basis from claim 1
Claim 17
L2-3 amend “the [[wind turbine]] misalignment [phi]” to improve clarity by consistently providing the same formal antecedent basis of the claim term
The office notes that the instant objection would also be overcome by a different amendment to misalignment [phi] as long as each recitation in the claim set is consistent.
L5 amend “if [[the latter]] the initial set point of the blade pitch [beta] is less than …” in order to improve clarity as the claim indentations reduces the reader’s clarity as to exactly which structure corresponds to “the latter”
L5-6 amend “a lower limit value of [[the]]a minimum blade pitch angle [beta.MIN]” to improve clarity by more formally introducing the angle [beta.MIN]
The objection to the formal antecedent basis is extended throughout the claim set.
L11 amend “the value indicative of the misalignment [phi]” to improve clarity
Claim 2
L1-2 amend “[[a]]the calculation of [[a]]the minimum blade pitch angle [[lower limit value]] [beta.MIN]” to improve clarity
L3-4 amend “the minimum blade pitch angle [[lower limit value]] [beta.MIN], whiche defines a stalling threshold, and …” to improve clarity
Claim 11
L2 amend “the [[lower limit value of the]] minimum blade pitch angle [beta.MIN]” to improve clarity
L3 amend “for the filter F1” to improve clarity
Claim 12
L2 amend “the value indicative of the [[wind turbine]] misalignment [phi]” to improve clarity
L4 amend “the value indicative of the [[wind turbine]] misalignment [phi]” to improve clarity
L5 amend “[[a]]the filtration time constant [tau]” to improve clarity
L5-6 amend “the value indicative of the [[wind turbine]] misalignment [phi]” to improve clarity
L7 amend “the value indicative of the [[wind turbine]] misalignment [phi]” to improve clarity
Claim 16
L4 amend “is maintained, then the filtration …” to improve clarity
Claim 8
L5 add comma between “[beta.MIN] which”
L7 amend “the value indicative of the misalignment [phi]” to improve clarity
Claim 10
L2-3 amend “the value indicative of the [[wind turbine]] misalignment [phi]” to improve clarity
Claim 15
L4 amend “is maintained, then the additional …” to improve clarity
Appropriate correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “determining whether the value indicative of the misalignment y of the wind turbine is above a first predefined misalignment threshold value; … adapting the value of the blade pitch angle [beta] at least on a basis of the value indicative of the misalignment [phi] of the wind turbine if the value indicative of the misalignment [phi] of the wind turbine is determined to be above the first predefined misalignment threshold value; and adapting the value of the blade pitch angle [beta] without the value indicative of the misalignment [phi] of the wind turbine if the value indicative of the misalignment [phi] of the wind turbine is determined not to be above the first predefined misalignment threshold value, …” in combination with the remaining limitations of the claim.
Claim 15/16
The office recognizes that the office action dated 9/27/2019 stated that claims 15 and 16 individually would be allowable if rewritten in independent form.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “determining whether the value indicative of the misalignment [phi] of the wind turbine is above a first predefined misalignment threshold value; if the value indicative of the misalignment [phi] of the wind turbine is determined to be above the first predefined misalignment threshold value, adapting a value of a blade pitch angle [beta] at least on a basis of the value indicative of the misalignment [phi] of the wind turbine; and if the value indicative of the misalignment [phi] of the wind turbine is determined not to be above the first predefined misalignment threshold value, the value of the blade pitch angle [beta] is not adapted; …” in combination with the remaining limitations of the claim.
Claims 2 -8, 10-13, 15-18 would be allowable based on dependency on claim 1.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Quayle Action
This application is in condition for allowance except for the formal matters as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745